Exhibit 10.4  

 

AMENDMENT

TO THE

HONEYWELL INTERNATIONAL INC. SEVERANCE PLAN

FOR SENIOR EXECUTIVES

 

Pursuant to the authority granted to proper officers of Honeywell International
Inc. (the “Company”) by the Board of Directors of the Company on September 26,
2008, effective September 26, 2008, the Honeywell International Inc. Severance
Plan for Senior Executives (the “Plan”) shall be amended in the following
particulars:

 

1.           By replacing the definition of “Gross Cause” in Part I of the Plan
in its entirety with the following definition effective immediately:

 

“‘Gross Cause’ means any of the following: (i) clear and convincing evidence of
a significant violation of the Company’s Code of Business Conduct; (ii) the
misappropriation, embezzlement or willful destruction of Company property of
significant value; (iii)(A) the willful failure to perform, (B) gross negligence
in the performance of, or (C) intentional misconduct in the performance of,
significant duties that results in material harm to the business of the Company;
(iv) the conviction (treating a nolo contendere plea as a conviction) of a
felony (whether or not any right to appeal has been or may be exercised); or (v)
clear and convincing evidence of the willful falsification of any financial
records of the Company that are used in compiling the Company’s financial
statements or related disclosures, with the intent of violating Generally
Accepted Accounting Principles or, if applicable, International Financial
Reporting Standards. In the case of a determination under Part I of the Plan,
Gross Cause shall be determined (i) by the Chief Executive Officer of the
Company, with the concurrence of the Company’s Board of Directors and with the
advice of the Company’s functional leaders with expertise in such matters, with
respect to any officer of the Company elected by the Board of Directors, and
(ii) by the Plan Administrator, with the advice of the Company’s functional
leaders with expertise in such matters, with respect to all other Plan
Participants.”

 

2.           By replacing the definition of “Gross Cause” in Part II of the Plan
in its entirety with the following definition effective immediately:

 

“‘Gross Cause’ means any of the following: (i) clear and convincing evidence of
a significant violation of the Company’s Code of Business Conduct; (ii) the
misappropriation, embezzlement or willful destruction of Company property of
significant value; (iii)(A) the willful failure to perform, (B) gross negligence
in the performance of, or (C) intentional misconduct in the performance of,
significant duties that results in

 


--------------------------------------------------------------------------------



 

material harm to the business of the Company; (iv) the conviction (treating a
nolo contendere plea as a conviction) of a felony (whether or not any right to
appeal has been or may be exercised); or (v) clear and convincing evidence of
the willful falsification of any financial records of the Company that are used
in compiling the Company’s financial statements or related disclosures, with the
intent of violating Generally Accepted Accounting Principles or, if applicable,
International Financial Reporting Standards. In the case of a determination
under Part II of the Plan, Gross Cause shall be determined by the New Plan
Administrator.”

 

 

HONEYWELL INTERNATIONAL INC.

 

 

 

/s/ Mark James

 

Mark James

 

Senior Vice President – Human Resources and

 

Communications

 

 

Dated: October 16, 2008

 

 

--------------------------------------------------------------------------------